Case 2:19-cV-02101-.]AR-KGG Document 3 Filed 03/01/19 Page 1 of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF KANSAS

 

DIANE WALTON and AMANDA
PALISENO, on behalf of herself and all CaS@ NO_ 2_19_CV_02101
Others Similarly Situated,

Plaintiffs,
v.

HILL’S PET NUTRITION, INC.,

Defendant.

 

 

NOTICE OF VOLUNTARY DISMISSAL
COl\/IES NOW the Plaintiffs in the above-styled action and hereby voluntary dismiss,
Without prejudice, their Complaint filed in the above-styled action.

Respectfully Submitted this the lSt day Of March, 2019.

/S/Isaac Diel

Isaac Diel KS# 14376

Sharp McQueen PA

Financial Plaza

6900 College Boulevard Suite 285
Overland Park, Kansas 6621 l

Tel: (913) 661-993l

Fax: (913) 6619935
idiel@sharpmcqueen.corn

Case 2:19-cV-02101-.]AR-KGG Document 3 Filed 03/01/19 Page 2 of 3

Gary E. Mason (pro hac to be iiled)
Danielle L, Perry (pro hac to be filed)
WHITFIELD BRYSON & MASON, LLP
51()l Wisconsin Avenue NW, Ste. 305
Washington, DC 20016

Tel: 202-640-1168

Fax: 202-429-2294

gmason@Wbrnllp.corn
dperry@vvbmllp.corn

Attorneys for the Plaintiffs and Class

Case 2:19-cV-02101-.]AR-KGG Document 3 Filed 03/01/19 Page 3 of 3

CERTIFICATE OF SERVICE

l hereby certify that a true and accurate copy of the foregoing Was served electronically upon all

counsel of record via the Cl\/I/ECF system on this 131 day of March, 2019.

/s/Isaac Diel

lsaac Diel KS# 14376

Sharp McQueen PA

Financial Plaza

6900 College Boulevard Suite 285
Overland Park, Kansas 6621 1

Tel: (913) 661-9931

Fax: (913) 6619935
idiel@sharprncqueen.com

